                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CORTEZ DEON WILLIAMS                                                                   PETITIONER

V.                                                                    NO. 1:20-CV-00043-GHD-RP

STATE OF MISSISSIPPI                                                                 RESPONDENT

                                               ORDER

       Petitioner Cortez Deon Williams, proceeding pro se, filed the instant action seeking a

writ of habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion

to proceed in forma pauperis (“IFP”) in this action. Upon due consideration, the Court finds that

Petitioner’s application for leave to proceed IFP is incomplete.

       Under 28 U.S.C. § 1915(a)(1), a petitioner seeking to proceed IFP must “submit[] an

affidavit that includes a statement of all assets such prisoner possesses that the person is unable

to pay such fees or give security thereof.” Further, under 28 U.S.C. § 1915(a)(2), the petitioner

must “submit a certified copy of the trust fund account statement [] for the prisoner for the 6-

month period immediately preceding the filing of the complaint . . . .”

       In moving to proceed IFP, Petitioner submitted only an “Affidavit of Poverty” in which

he states that he is not employed, does not receive any income, and does not own any property.

Petitioner did not, however, submit a certified copy of his inmate account. Thus, his application

does not comply with the requirements as set forth above. Accordingly, Petitioner is directed to

submit a certified copy of his inmate account information within twenty-one (21) days from the

date of this order. Petitioner’s failure to do so may result in dismissal of this action.

       SO ORDERED, this the 16th day of March, 2020.
                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
